DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
The recitation in claim 8, lines 9-10 of “and of the second set one or more fairways from the first set” should be changed to --and of the second set; one or more fairways from the first set--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The subject matter of a claim must be directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. If it is not, the claim is not eligible for patent protection. The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and natural phenomena (i.e., the judicial exceptions) (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013))). There are two criteria for determining subject matter eligibility under 35 U.S.C. 101 and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. The recitation in claim 1 of “each playing zone of the second set comprising a second set of deterministic elements, the second set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set; one or more fairways from the first set positioned between each of the tee areas of the second set of playing zones and the corresponding green of the second set of playing zones; each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of both the first pre-defined golf course route and the second pre-defined golf course route, wherein only one of the first and second pre-defined golf course routes is playable at any one time,” the recitation in claim 3 of “each playing zone of the third set comprising a third set of deterministic elements, the third set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set and of the second set; one or more fairways from the first set positioned between each of the tee areas of the third set of playing zones and the corresponding green of the third set of playing zones; playing the second pre-defined golf course route, and playing the third pre-defined golf course route, each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of each of the first pre-defined golf course route, the second pre-defined golf course route, and the third pre-defined golf course route, wherein only one of the first, second and third pre-defined golf course routes is playable at any one time,” the recitation in claim 6 of “playing a second pre-defined golf course route sometime after playing the first pre- defined golf course route, the second pre-defined golf course route comprising a second set of playing zones, each playing zone of the second set comprising a second set of deterministic elements, the second set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set; one or more fairways from the first set positioned between each of the tee areas of the second set of playing zones and the corresponding green of the second set of playing zones; each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of both the first pre-defined golf course route and the second pre-defined golf course route, wherein only one of the first and second pre-defined golf course routes is playable at any one time,” and the recitation in claim 8 of “playing a third pre-defined golf course route sometime after playing the first pre-defined golf course route and the second pre-defined golf course route, each playing zone of the third set comprising a third set of deterministic elements, the third set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set and of the second set; playing the second pre-defined golf course route, and playing the third pre-defined golf course route, each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of each of the first pre-defined golf course route, the second pre-defined golf course route, and the third pre-defined golf course route, wherein only one of the first, second and third pre-defined golf course routes is playable at any one time” are directed to rules governing a game/activity. Methods of managing a game/activity are abstract ideas (See: Planet Bingo, LLC v. VKGS LLC, 576 Fed. Appx. 1005 (Fed. Cir. 2014)) and a set of rules for a game are drawn to abstract ideas (See: In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016)). The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Based on the subject matter eligibility test for products and processes, claims 1-10 are not eligible for patent protection because: 
(Step 1) claims 1-10 are directed to a process, machine, manufacture or composition of matter. 
(Step 2A) claims 1-10 are directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception) based on the recited limitations of claims 1, 3, 6, and 8. The recited limitations fall within the subject matter grouping of abstract ideas and are directed to methods of organizing human activity (following instructions/rules governing an activity/game). If a claim recites a judicial exception (an abstract idea), the claim is evaluated as to whether the judicial exception is integrated into a practical application. Integration into a practical application is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: a golf course comprising a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens, one or more hazards positioned along each of the fairways, the number of tee areas being the same as the number of greens, a first score card, a second score card, a third score card. The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. 
(Step 2B) claims 1-10 do not recite provide an inventive concept because the additional elements (a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens, one or more hazards positioned along each of the fairways, the number of tee areas being the same as the number of greens, a first score card, a second score card, a third score card) do not amount to significantly more than the judicial exception (See: Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012)). The examiner takes official notice that the additional elements (a golf course comprising a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens, one or more hazards positioned along each of the fairways, the number of tee areas being the same as the number of greens, a first score card, a second score card, a third score card) are well-understood, routine, and conventional and are widely prevalent and in common use in the relevant field (See for example: Cohodas (6171199), Nunez (20150314187), Larson (7651404), Kim (20080207346), Aronchick (20070184910), McBride (20060154736), Terry (20020111221), Hill (5482278), Taniguchi (5076586)), comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a).
Therefore, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (7651404) in view of Nunez (20150314187).

	Regarding claim 1, Larson (Figures 1-3) teaches a method of playing a golf course, comprising: providing an acreage of land with a golf course developed thereon, the golf course comprising a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens (Col. 3, Lines 13-31), and one or more hazards selected from a group consisting of a lake, a trap, a bunker, a tree, a bush, and a hill, the one or more hazards being positioned along each of the fairways (Col. 3, Lines 42-45), the number of tee areas being the same as the number of greens (See fig. 1-3), the golf course further comprising: providing a first pre-defined golf course route for play having comprising a first set of playing zones, each playing zone of the first set comprising a first set of deterministic elements, the first set of deterministic elements comprising: a tee area; a green comprising a hole therein; a fairway positioned between the tee area and a corresponding green (Col. 3, Lines 13-31); and one or more hazards positioned along the fairway (Col. 3, Lines 42-45), providing a second pre-defined golf course route comprising a second set of playing zones, each playing zone of the second set comprising a second set of deterministic elements, the second set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set (See fig. 1); one or more fairways from the first set positioned between each of the tee areas of the second set of playing zones and the corresponding green of the second set of playing zones (See fig. 1-3); and one or more hazards positioned along the one or more fairways (Col. 3, Lines 42-45), wherein each playing zone of the first set of playing zones of the first pre-defined golf course routes is different from each playing zone of the second set of playing zones of the second pre-defined golf course route (See fig. 1-3), , wherein the location of the tee areas, the greens, and the fairways within the acreage of land is in the same location in the acreage of land when playing the first pre- defined golf course route and playing the second pre-defined golf course route, each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of both the first pre-defined golf course route and the second pre-defined golf course route, wherein the second pre-defined golf course route is different from the first pre-defined golf course route, wherein only one of the first and second pre-defined golf course routes is playable at any one time.   
 	Larson does not teach at least one of the plurality of fairways being positioned between one of the plurality of tee areas and at least two of the plurality of greens, a first score card, a second score card; wherein the distance between each tee area and at least two greens of the first pre- defined golf course route and the second pre-defined golf course route is within at least one of par 3, par 4, and par 5 playing distance, wherein the first score card is different from the second score card.
 	Nunez (Figures 1-12) teaches at least one of the plurality of fairways (See fig. 1 and 4-6) being positioned between one of the plurality of tee areas (See fig. 1 and 4-6) and at least two of the plurality of greens (See fig. 1 and 4-6) (Para. 0041, 0045, 0059), a first score card, a second score card (Para. 0086, 0088), wherein the distance between each tee area and at least two greens of the first pre- defined golf course route and the second pre-defined golf course route is within at least one of par 3, par 4, and par 5 playing distance (Para. 0041, 0050,0055), wherein the first score card is different from the second score card (Para. 0086, 0088, 0102).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Larson with at least one of the plurality of fairways being positioned between one of the plurality of tee areas and at least two of the plurality of greens as taught by Nunez as a means of providing a golf course having different fairways and a plurality of greens at an end of the golf course to which a player may direct a ball (Nunez: 0096-0101).


	Regarding claim 2, the modified Larson (Figures 1-3) teaches a method of playing a golf course, comprising: providing an acreage of land with a golf course developed thereon, the golf course comprising a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens (Col. 3, Lines 13-31). 
 	The modified Larson does not teach the distance between at least one tee area and at least three greens is within at least one of par 3, par 4, and par 5 playing distance.  
	Nunez (Figures 1-12) teaches the distance between at least one tee area and at least three greens is within at least one of par 3, par 4, and par 5 playing distance (Para. 0041, 0050,0055).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Larson with the distance between at least one tee area and at least three greens is within at least one of par 3, par 4, and par 5 playing distance as taught by Nunez as a means of providing a golf course with different combinations of par 5, par4, and par 3 holes (Nunez: 0041, 0050,0055).


	Regarding claim 3, the modified Larson (Figures 1-3) teaches providing a third pre-defined golf course route comprising a third set of playing zones, each playing zone of the third set comprising a third set of deterministic elements, the third set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set and of the second set; one or more fairways from the first set positioned between each of the tee areas of the third set of playing zones and the corresponding green of the third set of playing zones; and one or more hazards(Col. 3, Lines 42-45) positioned along the fairways, wherein each playing zone of the third set of playing zones of the third pre-defined golf course route is different from each playing zone of the first set of playing zones of the first pre-defined golf course route and is different from each playing zone of the second set of playing zones of the second pre-defined golf course route, wherein the location of the tee areas, the greens, and the fairways within the acreage of land is in the same location in the acreage of land when playing the first pre-defined golf course route (See fig. 1-3), playing the second pre-defined golf course route, and playing the third pre-defined golf course route, each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of each of the first pre-defined golf course route, the second pre-defined golf course route, and the third pre-defined golf course route, wherein the number of the greens and the tee areas in the third pre-defined golf course route is the same as in the first pre-defined golf course route and the second pre- defined golf course route, wherein the third pre-defined golf course route is different from the first pre-defined golf course route and the second pre-defined golf course route, wherein only one of the first, second and third pre-defined golf course routes is playable at any one time, and wherein the third score card is different from the first and second score cards. 
 	The modified Larson does not teach a third score card, one or more fairways from the first set positioned between each of the tee areas of the third set of playing zones and the corresponding green of the third set of playing zones.
	Nunez (Figures 1-12) teaches a third score card (Para. 0086, 0088), one or more fairways from the first set positioned between each of the tee areas (See fig. 1 and 4-6) of the third set of playing zones and the corresponding green (See fig. 1 and 4-6) (Para. 0041, 0045, 0059) of the third set of playing zones (See fig. 1 and 4-6) (Para. 0041, 0045, 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Larson with at least one of the plurality of fairways being positioned between one of the plurality of tee areas and at least two of the plurality of greens as taught by Nunez as a means of providing a plurality of greens at an end of a golf course track (Nunez: 0041, 0045, 0059).

 
	Regarding claim 4, the modified Larson (Figures 1-3) teaches the third set of playing zones comprises eighteen greens (Col. 3, Lines 13-18).  


	Regarding claim 5, the modified Larson (Figures 1-3) teaches the first set of playing zones and the second set of playing zones comprise eighteen greens (Col. 3, Lines 13-18). 

 
	Regarding claim 6, Larson (Figures 1-3) teaches a method of playing a golf course, comprising: accessing an acreage of land with a golf course developed thereon, the golf course comprising a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens (Col. 3, Lines 13-31), and one or more hazards selected from a group consisting of a lake, a trap, a bunker, a tree, a bush, and a hill, the one or more hazards being positioned along each of the fairways (Col. 3, Lines 42-45), the number of tee areas being the same as the number of greens, the golf course further comprising: playing a first pre-defined golf course route and comprising a first set of playing zones, each playing zone of the first set comprising a first set of deterministic elements, the first set of deterministic elements comprising: a tee area; a green comprising a hole therein; a fairway positioned between the tee area and a corresponding green (See fig. 1-3); and one or more hazards positioned along the fairway (Col. 3, Lines 42-45), playing a second pre-defined golf course route sometime after playing the first pre-defined golf course route; one or more hazards positioned along the fairways  (Col. 3, Lines 42-45), wherein each playing zone of the first set of playing zones of the first pre-defined golf course routes is different from each playing zone of the second set of playing zones of the second pre-defined golf course route, wherein the location of the tee areas, the greens, and the fairways within the acreage of land is in the same location in the acreage of land when playing the first pre- defined golf course route and playing the second pre-defined golf course route, each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of both the first pre-defined golf course route and the second pre-defined golf course route, wherein the second pre-defined golf course route is different from the first pre-defined golf course route, wherein only one of the first and second pre-defined golf course routes is playable at any one time.  
 	Larson does not teach at least one of the plurality of fairways being positioned between one of the plurality of tee areas and at least two of the plurality of greens, a first score card, a second score card, the second pre-defined golf course route comprising a second set of playing zones, each playing zone of the second set comprising a second set of deterministic elements, the second set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set; one or more fairways from the first set positioned between each of the tee areas of the second set of playing zones and the corresponding green of the second set of playing zones, wherein the distance between each tee area and at least two greens of the first pre- defined golf course route and the second pre-defined golf course route is within at least one of par 3, par 4, and par 5 playing distance, and wherein the first score card is different from the second score card.
	Nunez (Figures 1-12) teaches at least one of the plurality of fairways (See fig. 1 and 4-6) being positioned between one of the plurality of tee areas (See fig. 1 and 4-6) and at least two of the plurality of greens (See fig. 1 and 4-6) (Para. 0041, 0045, 0059), a first score card, a second score card (Para. 0086, 0088), the second pre-defined golf course route comprising a second set of playing zones, each playing zone of the second set comprising a second set of deterministic elements, the second set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set; one or more fairways from the first set positioned between each of the tee areas of the second set of playing zones and the corresponding green of the second set of playing zones (Para. 0096-0101), wherein the distance between each tee area and at least two greens of the first pre- defined golf course route and the second pre-defined golf course route is within at least one of par 3, par 4, and par 5 playing distance (Para. 0041, 0050,0055), wherein the first score card is different from the second score card (Para. 0086, 0088, 0102).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Larson with one or more fairways from the first set positioned between each of the tee areas of the second set of playing zones and the corresponding green of the second set of playing zones as taught by Nunez as a means of providing a golf course having different fairways and a plurality of greens at an end of the golf course to which a player may direct a ball (Nunez: 0096-0101).


	Regarding claim 7, the modified Larson (Figures 1-3) teaches a golf course comprising a plurality of tee areas, a plurality of greens, a plurality of fairways positioned between the tee areas and the greens (Col. 3, Lines 13-31).
 	The modified Larson does not teach the distance between at least one tee area and at least three greens is within at least one of par 3, par 4, and par 5 playing distance.  
	Nunez (Figures 1-12) teaches the distance between at least one tee area and at least three greens is within at least one of par 3, par 4, and par 5 playing distance (Para. 0041, 0050,0055).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Larson with the distance between at least one tee area and at least three greens is within at least one of par 3, par 4, and par 5 playing distance as taught by Nunez as a means of providing a golf course with different combinations of par 5, par4, and par 3 holes (Nunez: 0041, 0050,0055).


	Regarding claim 8, the modified Larson (Figures 1-3) teaches playing a third pre-defined golf course route sometime after playing the first pre-defined golf course route and the second pre-defined golf course route, the third pre-defined golf course route comprising a third set of playing zones (Col. 3, Lines 13-31); and one or more hazards positioned along the fairways (Col. 3, Lines 42-45), wherein each playing zone of the third set of playing zones of the third pre-defined golf course route is different from each playing zone of the first set of playing zones of the first pre-defined golf course route and is different from each playing zone of the second set of playing zones of the second pre-defined golf course route, wherein the location of the tee areas, the greens, and the fairways within the acreage of land is in the same location in the acreage of land when playing the first pre- defined golf course route, playing the second pre-defined golf course route, and playing the third pre-defined golf course route, each tee area being the precise location on the acreage of land where a golf ball is initially hit to start play for each playing zone of each of the first pre-defined golf course route, the second pre-defined golf course route, and the third pre-defined golf course route, wherein the number of the greens and the tee areas in the third pre-defined golf course route is the same as in the first pre-defined golf course route and the second pre-defined golf course route, wherein the third pre-defined golf course route is different from the first pre-defined golf course route and the second pre-defined golf course route, wherein only one of the first, second and third pre-defined golf course routes is playable at any one time.  
 	The modified Larson does not teach a third score card, each playing zone of the third set comprising a third set of deterministic elements, the third set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set and of the second set one or more fairways from the first set positioned between each of the tee areas of the third set of playing zones and the corresponding green of the third set of playing zones, and wherein the third score card is different from the first and second score cards.
	Nunez (Figures 1-12) teaches a third score card (Para. 0086, 0088), each playing zone of the third set comprising a third set of deterministic elements, the third set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set and of the second set one or more fairways from the first set positioned between each of the tee areas of the third set of playing zones and the corresponding green of the third set of playing zones (Para. 0096-0101) , and wherein the third score card is different from the first and second score cards (Para. 0086, 0088, 0102).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Larson with the third set of deterministic elements comprises: the tee area from one playing zone of the first set; a corresponding green selected from a different playing zone of the first set and of the second set one or more fairways from the first set positioned between each of the tee areas of the third set of playing zones and the corresponding green of the third set of playing zones as taught by Nunez as a means of providing a golf course having different fairways and a plurality of greens at an end of the golf course to which a player may direct a ball (Nunez: 0096-0101).


	Regarding claim 9, the modified Larson (Figures 1-3) teaches the third set of playing zones comprises eighteen greens (Col. 3, Lines 13-18).  

 
	Regarding claim 10, the modified Larson (Figures 1-3) teaches the first set of playing zones and the second set of playing zones comprise eighteen greens (Col. 3, Lines 13-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711